Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated November 6, 2006 To The Prospectus Dated April 28, 2006 For Your ING Income Annuity Issued By ING Life Insurance and Annuity Company Through Variable Annuity Account B of ING Life Insurance and Annuity Company This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. This investment portfolio change, underlined in the following excerpt of Appendix II  Description of Underlying Funds, is effective November 6, 2006 - with all references in the prospectus changed accordingly: Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING FMR SM Large Cap Growth Portfolio (formerly, Seeks growth of capital over the long term. ING FMR SM Earnings Growth Portfolio) (Class I) Investment Adviser: Directed Services, Inc. Investment Subadviser: Fidelity Management & Research Co. 141672  ILIAC Income Annuity (SPIA) 1 11/6/06
